Case 1:18-cr-00188-DLF Document 22 yw

Ao emi gBUnC aro oe cane a 2 nC ANNEAL phen AO

   

This Agreement is made as of October 16, 2018, on behalf of K.L.S., a minor child, by

and through her attorney of record, Jennifer C. Harris, and Nicholas A. Stengal, by and through

his attorney of record, G. Allen Dale.

This agreement is made pursuant to Paroline v. U.S., 134 U.S. 134 1710 (2014).

Parties agree that K.L.S. is entitled to restitution from Nicholas A. Stengal in relation to

criminal proceedings before the District Court of Columbia, Cause No. ]8-CR-188.

Nicholas A. Stengal agrees to make three equal payments of $500.00 each to K.L.S. The

payments will be made payable to the attorney of record for K.L.S. in trust for K.L.S. First
payment shall occur no later than November 1, 2018. Each subsequent payment shall occur no
later than the first day of the following month until all payments are complete.

This agreement is intended to fully satisfy all restitution obligations by Nicholas A.
Stengal to K.L.S. in relation to Cause No. 18-CR-188.

CC > SSE

JenniferC. Harris
Attomey for K.L.S.

607 E. Blanco Rd., #457
Boerne, Texas 78006
(817) 239-1900 phone
(855) 803-5286 fax
jharris@jcpharrislaw.com
TX State Bar # 24048529

life

Nicholas A. Stengal

> . f
etl

G. Allen Dale

Attorney for Nicholas A. Stengal
901 New York Ave. NW, Ste. 500
Washington, D.C. 20001

(202) 638-290 phone

(202) 628-4177 fax
gallendale@aol.com

Bat 954 52% OC,

 

Sante Amt a “_
h

k . 13 Oe
Vek buh "Uy ¢ , £ D fil and
\y4 \\ i iu te)
AGREEMENT al”
